            Case 2:19-cv-02372-KSM Document 100 Filed 03/11/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JON FREY, INDIVIDUALLY AND ON                                     CIVIL ACTION
 BEHALF OF A CLASS OF ALL PERSONS
 AND ENTITIES SIMILARLY SITUATED,
                                                                   NO. 2:19-cv-2372-KSM
            Plaintiff,

            v.

 FRONTIER UTILITIES NORTHEAST
 LLC, et al.,

            Defendants.


                                                 ORDER

        AND NOW, this 11th day of March, 2021, upon consideration of Plaintiff’s Unopposed

Motion for a Stay (Doc. No. 99), and finding good cause for staying this action while the parties

attempt to finalize a proposed class action settlement, it is ORDERED as follows:

        1.        The motion is GRANTED and the case is STAYED during the pendency of the

proposed class action settlement in Perrong v. Frontier Utilities N.E. LLC, Case No. 2:20cv-

05844-MSG (E.D. Pa.). 1 Plaintiff shall update the Court on the status of settlement by filing a

status report every three months until the settlement becomes final or has been rejected by the

Court in Perrong.




        1
         This case is currently stayed pending a ruling by the Supreme Court in Facebook Inc. v. Duguid,
No. 19-511, and the Court previously ordered the parties to file a joint status report within ten days of the
Supreme Court’s ruling in Facebook, Inc. (Doc. Nos. 97–98.) Although the Court grants an additional
stay pending settlement, the parties should still file a brief joint status report alerting the Court that
Facebook, Inc. has been decided.
        Case 2:19-cv-02372-KSM Document 100 Filed 03/11/21 Page 2 of 2




       2.     Plaintiff’s pending Motion for Extension of Deadlines (Doc. No. 93) is DENIED

without PREJUDICE at this time. If the proposed class action settlement is rejected by the Court

in Perrong and this matter continues, Plaintiff may refile his motion.

IT IS SO ORDERED.


                                                     /s/Karen Spencer Marston
                                                     _______________________________
                                                     KAREN SPENCER MARSTON, J.
